Citation Nr: 0807848	
Decision Date: 03/07/08    Archive Date: 03/17/08

DOCKET NO.  05-40 805	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a psychiatric 
disorder, including post-traumatic stress disorder (PTSD) and 
depression. 

2.  Entitlement to service connection for a foot disorder 
(bilateral heel spurs). 


ATTORNEY FOR THE BOARD

L. Jeng, Associate Counsel






INTRODUCTION

The veteran had active duty from July 1987 to August 1989, 
with additional service in the reserves following release 
from active duty.   

This matter comes before the Board of Veterans' Appeals 
(Board) from a September 2004 rating decision of a Department 
of Veterans Affairs (VA) Regional Office (RO) in North Little 
Rock, Arkansas.  

The issue of service connection for a foot disorder is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC) in 
Washington, DC.


FINDINGS OF FACT

1.  The veteran did not engage in combat with the enemy while 
on active duty.

2.  The evidence is at least in relative equipoise on the 
question of whether there is credible supporting evidence of 
the occurrence of an in-service stressful event of personal 
assault in February 1988; the competent medical evidence 
establishes a current diagnosis of PTSD with related 
depression; and the weight of the medical evidence 
establishes a nexus between diagnosed PTSD with depression 
and the stressful event in service.


CONCLUSIONS OF LAW

Resolving reasonable doubt in the veteran's favor, the 
veteran's PTSD with depression was incurred in service.  38 
U.S.C.A. §§ 1131, 5103, 5103A, 5107 (West 2002 & Supp. 2007); 
38 C.F.R. §§ 3.102, 3.159, 3.303, 3.304(f), 4.125(a) (2007).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Duties to Notify and Assist

In correspondence dated in April 2004, June 2004, and March 
2005, the RO satisfied its duty to notify the veteran under 
38 U.S.C.A. § 5103(a) (West 2002) and 38 C.F.R. § 3.159(b) 
(2007).  Specifically, the RO notified the veteran of: 
information and evidence necessary to substantiate the 
claims; information and evidence that VA would seek to 
provide; and information and evidence that the veteran was 
expected to provide.  The veteran was instructed to submit 
any evidence in her possession that pertained to her claims. 
 In April 2006, the RO also notified the veteran of the 
process by which initial disability ratings and effective 
dates are established.  Dingess v. Nicholson, 19 Vet. App. 
473 (2006).  In March 2005, the RO requested from the veteran 
the types of evidence described in 
38 C.F.R. § 3.304(f)(3).  In reply, the veteran submitted a 
PTSD questionnaire regarding the alleged sexual assault.

VA has done everything reasonably possible to assist the 
veteran with respect to her claims for benefits in accordance 
with 38 U.S.C.A. § 5103A and 38 C.F.R. § 3.159(c) (2007), 
including a VA PTSD examination in February 2005.  Service 
medical records have been associated with the claims file.  
All identified and available treatment records have been 
secured.  Thus, the duties to notify and assist have been 
met.    

Because the full benefits sought on appeal (service 
connection for PTSD and depression) are being granted by this 
Board decision, no further notice or assistance to the 
appellant is required.  The appellant has been afforded a 
meaningful opportunity to participate effectively in the 
processing of the claim.  For these reasons, it is not 
prejudicial to the appellant for the Board to proceed to 
finally decide the appeal.  See Conway v. Principi, 353 F.3d 
1369 (Fed. Cir. 2004); Quartuccio v. Principi, 16 Vet. App. 
183, 186-87 (2002); Sutton v. Brown, 9 Vet. App. 553 (1996); 
Bernard v. Brown, 4 Vet. App. 384 (1993).

Service connection for PTSD

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by service. 
38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a) (2007).  For the 
showing of chronic disease in service, there is required a 
combination of manifestations sufficient to identify the 
disease entity, and sufficient observation to establish 
chronicity at the time. 38 C.F.R. § 3.303(b) (2007).  If 
chronicity in service is not established, a showing of 
continuity of symptoms after discharge is required to support 
the claim.  Id.  Service connection may also be granted for 
any disease diagnosed after discharge when all of the 
evidence establishes that the disease was incurred in 
service.  38 C.F.R. § 3.303(d) (2007).

Service connection for PTSD requires: medical evidence 
diagnosing the condition in accordance with 38 C.F.R. § 
4.125(a) (conforming to the Diagnostic and Statistical Manual 
of Mental Disorders, Fourth Edition (DSM-IV)); a link, 
established by medical evidence, between current symptoms and 
an in-service stressor; and credible supporting evidence that 
the claimed in-service stressor occurred.  38 C.F.R. § 
3.304(f).

If a PTSD claim is based on in-service personal assault, 
evidence from sources other than the veteran's service 
records may corroborate the veteran's account of the stressor 
incident.  Examples of such evidence include, but are not 
limited to: records from law enforcement authorities, rape 
crisis centers, mental health counseling centers, hospitals, 
or physicians; pregnancy tests or tests for sexually 
transmitted diseases; and statements from family members, 
roommates, fellow service members, or clergy.  Evidence of 
behavior changes following the claimed assault is one type of 
relevant evidence that may be found in these sources. 
Examples of behavior changes that may constitute credible 
evidence of the stressor include, but are not limited to: a 
request for a transfer to another military duty assignment; 
deterioration in work performance; substance abuse; episodes 
of depression, panic attacks, or anxiety without an 
identifiable cause; or unexplained economic or social 
behavior changes.  VA will not deny a post-traumatic stress 
disorder claim that is based on in-service personal assault 
without first advising the claimant that evidence from 
sources other than the veteran's service records or evidence 
of behavior changes may constitute credible supporting 
evidence of the stressor and allowing him or her the 
opportunity to furnish this type of evidence or advise VA of 
potential sources of such evidence.  VA may submit any 
evidence that it receives to an appropriate medical or mental 
health professional for an opinion as to whether it indicates 
that a personal assault occurred.  38 C.F.R. § 3.304(f)(3). 

The veteran contends that she has PTSD as a result of being 
sexually assaulted in service by a fellow serviceman in his 
room on either February 7 or 8, 1988, at Fort Riley, Kansas.  
The veteran has reported that she only told her roommate of 
the incident.  She reported that, at the time of the assault 
in February 1988, she was pregnant, and that after the 
incident she was diagnosed with a sexually transmitted 
disease (STD).  She indicated that, after the February 1988 
incident, she had a lot of trouble in the military, and was 
discharged early due to hardship.  The veteran indicates that 
the service medical records in 1989 show the veteran's report 
of history or complaints of stress, depression, and nervous 
trouble. 

In this case, the veteran has not contended that she engaged 
in combat with the enemy, and there is no evidence of combat 
with the enemy during the veteran's peacetime service.  For 
this reason, the Board finds that the veteran did not engage 
in combat with the enemy while on active duty. 

The Board is very mindful of the fact that veterans claiming 
service connection for disability due to in-service personal 
assault face unique problems documenting their claims.  Since 
assault is an extremely personal and sensitive issue, many 
incidents of personal assault are not officially reported, 
and victims of this type of in-service trauma may find it 
difficult to produce evidence to support the occurrence of 
the stressor.

Service medical records show that on February 11, 1988 the 
veteran was seen for pre-natal exercises.  Later on February 
17, 1988, she was seen for vaginal bleeding and was diagnosed 
with trichomonas vaginitis.  On February 25, 1988, notably 
just over two weeks after the alleged in-service sexual 
assault, tests were conducted for STD (Chlamydia).  The 
veteran underwent subsequent testing on various occasions 
during the remainder of service for STDs.  While this 
evidence does not show complaints or treatment for physical 
symptoms without a cause, it does reflect the veteran's 
concern about STDs. 

Turning to the evidence of behavior changes from sources 
other than the veteran's service records that may corroborate 
the veteran's account of the stressor incident, the veteran 
reported that she told a room mate about the in-service 
sexual assault; however, there is no statement of record from 
the room mate. 

With regard to behavior changes, the personnel records do not 
reflect significant evidence of changes in performance and 
performance evaluations after the February 1988 incident.  
Service personnel records reflect that in June 1988 the 
veteran was advanced to the level of PFC/E-3 without waiver.  
Service personnel records dated in June 1989 showed that the 
veteran was separating from service because she was unable to 
provide a Family Care Plan (due to parental responsibilities) 
for worldwide deployment.  There is no evidence that the 
veteran abused drugs or other substances in service.  There 
is also no evidence of unexplained economic or social 
behavior changes following the February 1988 incident.

There is some evidence of depression and stress in service 
after February 1988 without an identifiable cause, as 
evidenced by the January 1989 and June 1989 service medical 
record treatment entries.  Service medical records show that 
in January 1989 the veteran reported stress-related frequent 
migraine headaches, and depression due to recent hardship; 
neither the source of stress nor the nature of the hardship 
is indicated.  Service medical records at service separation 
in June 1989 show the veteran's report of history or 
complaints of depression or excessive worry and nervous 
trouble.

A February 2005 VA examination report reflects a current 
diagnosis of PTSD, as well as a diagnosis of major depressive 
disorder, single episode.  The basis of the examiner's 
diagnosis was the veteran's reporting of the in-service 
sexual assault that occurred in February 1988.  The February 
2005 VA PTSD examiner further noted that the veteran was 
fully cooperative in the examination, her reporting of the 
assault prompted tearfulness, and he did not have any reason 
to question the veteran's credibility during the examination 
or to doubt the information that the veteran provided.  

The veteran has consistently reported the date and 
corroborating details of the in-service personal assault 
event that occurred in February 1988.  The in-service sexual 
assault is corroborated in part by testing for STDs during 
service, including in February 1988 just over two weeks after 
the alleged sexual assault, reported in-service psychiatric 
symptoms in January and June 1989, and the veteran's credible 
reporting about the in-service sexual assault.  For these 
reasons, and considering the evidence of some behavioral 
changes in service, the Board finds that the evidence is at 
least in relative equipoise on the question of whether there 
is credible supporting evidence of the occurrence of an in-
service stressful event of personal sexual assault in 
February 1988.  Resolving reasonable doubt in the veteran's 
favor, the Board finds that an in-service stressful event of 
personal sexual assault occurred in service in February 1988. 

In addition, the competent medical evidence establishes a 
current diagnosis of PTSD with depression, and the weight of 
the medical evidence establishes a nexus between diagnosed 
PTSD with depression and the stressful event in service.  A 
February 2005 VA examination report includes the examiner's 
opinion that there was a clear nexus between the stressors 
the veteran reported and her PTSD symptomatology.  The 
reported in-service sexual assault is the only evidence of 
record of a traumatic event, and the VA PTSD examiner noted 
that he did not find evidence of a post-military stressor 
that would account for the veteran's symptoms. The diagnosis 
of major depressive disorder was indicated to be due to a 
single episode, so also has been related by competent medical 
evidence to service and the diagnosed PTSD.  Resolving 
reasonable doubt in the veteran's favor, the Board finds that 
the veteran's PTSD with depression was incurred in service.  
38 U.S.C.A. § 5107; 38 C.F.R. § 3.102. 


ORDER

Service connection for PTSD with depression is granted. 


REMAND

In McLendon v. Nicholson, 20 Vet. App. 79 (2006), the United 
States Court of Appeals for Veterans Claims (Court) discussed 
the steps to be taken in determining whether a VA examination 
is necessary prior to final adjudication of a claim.  In 
disability compensation claims, the Secretary must provide a 
VA medical examination when there is (1) competent evidence 
of a current disability or persistent or recurrent symptoms 
of a disability, (2) evidence establishing that an event, 
injury, or disease occurred in service, or establishing 
certain diseases manifesting during an applicable presumptive 
period for which the claimant qualifies, and (3) an 
indication that the disability or persistent or recurrent 
symptoms of a disability may be associated with the veteran's 
service or with another service-connected disability, but (4) 
there is insufficient competent medical evidence on file for 
the Secretary to make a decision on the claim.  38 U.S.C.A.  
§ 5103A(d)(2), 38 C.F.R. § 3.159(c)(4)(i).  The Court in 
McLendon observed that the third prong, which requires that 
the evidence of record "indicates" that the claimed 
disability or symptoms "may be" associated with the 
established event, is a low threshold.  McLendon, 20 Vet. 
App. at 83. 

In this case, there is some evidence that a foot injury or 
disease occurred in service.  Service medical records showed 
that she was seen on multiple occasions for complaints 
related to her foot.  In July 1987, she complained about her 
left foot for three days; in October 1987, she was assessed 
with bilateral soleus strain and left foot pain; another 
record dated in October 1987 reflects that she was noted to 
have resolving bilateral soleus strain and left foot pain; in 
January 1989, she indicated foot trouble since July 1987 when 
she fell off an obstacle course; and in April 1989, she was 
assessed with bilateral calcaneal bursitis.  On the service 
separation examination in June 1989, the veteran was noted to 
have a normal evaluation of the feet.  

There is also of record some competent evidence of a current 
disability or persistent or recurrent symptoms of a 
disability of the feet.  The veteran currently has a foot 
disability as the evidence notes spur formation at the 
insertion site of each Achilles tendon.  A Report of Medical 
History dated after service in June 1994 reflects that the 
veteran indicated she had/had had foot trouble.  In September 
1999, it was noted that the veteran had bilateral bone spurs 
and Achilles tendonitis.  

The veteran's assertions provide some indication that the 
disability or persistent or recurrent symptoms of a foot 
disability may be associated with the veteran's service.  For 
these reasons, the Board finds that additional foot 
examination and medical opinion is necessary to determine the 
etiology of her current disability. 

Accordingly, the issue of service connection for a foot 
disorder (bilateral heel spurs) is REMANDED for the following 
action:

1.  Schedule the veteran for an 
examination of her feet for the purpose of 
ascertaining the etiology of any current 
disability of the feet, including 
bilateral heel spurs.  The claims folder 
should be made available to and reviewed 
by the examiner, and the examination 
report should reflect that the claims 
folder was reviewed. 

The examiner should offer an opinion as to 
whether it is at least as likely as not 
(i.e., whether there is a 50 percent 
probability or greater) that the veteran's 
current bilateral foot disability is 
related to any in-service injury or 
disease of the feet, to include the in-
service notations cited above.  The 
rationale for all opinions must be 
provided.  If the examiner is unable to 
determine whether the appellant's current 
foot disability is related to service, the 
report should so state.

2.  Then, readjudicate the claim for 
service connection for a bilateral foot 
disability.  If the decision remains 
adverse to the veteran, provide her with a 
supplemental statement of the case.  Allow 
the appropriate period for response.   

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The veteran is advised 
that failure to report to and cooperate with the VA 
examination may result in denial of the claim.  See 38 C.F.R. 
§ 3.655 (2007). 

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2007).


______________________________________________
J. Parker
Acting Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


